11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT


Tanner Lucas Guerra,                            * From the 32nd District Court
                                                  of Nolan County,
                                                  Trial Court No. 11601.

Vs. No. 11-16-00214-CR                          * January 26, 2017

The State of Texas,                             * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

         This court has inspected the record in this cause and concludes that there
is error in the judgment below but that the error does not constitute reversible
error.    Therefore, in accordance with this court’s opinion, we modify the
judgment to reflect that the amount of attorney’s fees assessed against Appellant
is $500, not $2,000, and we dismiss the appeal.